United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  April 17, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 06-10259
                          Conference Calendar


DONALD DOINES,

                                      Plaintiff-Appellant,

versus

GARY JOHNSON; ET AL.,

                                      Defendants,

MARGARET MCCLEARY; LANCE PORTER; RICHARD ELLIS; WILLIAM
WHITE; CHRISTOPHER ABSHIRE; JANICE BAKER; PHILIP HULSEY;
GLEN D. STOUDER,

                                      Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                       USDC No. 2:04-CV-42
                      --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     Donald Doines, Texas prisoner # 1046547, filed a 42 U.S.C.

§ 1983 civil rights complaint against several officials at his

prison facility alleging constitutional violations arising from

the use of vulgar language, malicious prosecution of false

disciplinary cases, a missed meal, and the denial of prescribed

medication.    The district court dismissed Doines’s complaint with

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-10259
                                 -2-

prejudice as frivolous and for failure to state a claim under

28 U.S.C. §§ 1915A, 1915(e)(2), and 42 U.S.C. § 1997e.

     Doines argues on appeal that the district court should have

conducted a thorough hearing prior to dismissing his claims.

He contends that such a hearing would have shown his allegations

to be true.   The district court, however, did not dismiss any

of Doines’s claims on the ground that they were untruthful.        By

failing to address the bases of the district court’s dismissal,

Doines has effectively waived the only appealable issue.

See Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d
744, 748 (5th Cir. 1987).

     Doines’s appeal is without arguable merit and is therefore

frivolous.    See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).

His appeal is dismissed as frivolous.      See 5TH CIR. R. 42.2.   The

district court’s dismissal of Doines’s complaint and this court’s

dismissal of his appeal each count as a strike against Doines

for purposes of 28 U.S.C. § 1915(g).    See Adepegba v. Hammons,

103 F.3d 383, 387-88 (5th Cir. 1996).      Doines is cautioned that

if he accumulates three strikes pursuant to § 1915(g), he will

not be able to proceed in forma pauperis in any civil action or

appeal filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.

See § 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.